Citation Nr: 0910571	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for disability of the 
spine.

2.  Entitlement to service connection for disability of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1981 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in March 2008.

The issue of entitlement to service connection for disability 
of the spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection 
for a back disability; the Veteran was notified of his 
appellate rights, but did not file a timely notice of 
disagreement.

2.  In May 2003, the Veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened. 

3.  Certain evidence received since the March 2002 rating 
decision is not cumulative of the evidence of record 
considered at the time of the March 2002 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a spine disability, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied a claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
March 2002 denial of service connection for a back 
disability, and the claim of service connection for a back 
disability is reopened.  38 U.S.C.A. § 1110, 1131, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that service connection for back 
disability was first denied by rating decision in October 
1996.  The Veteran completed an appeal of that determination 
to the Board, and the Board denied service connection for 
back disability in October 1999 on the basis that it was 
"not well-grounded."  Subsequent legislation changed 
applicable law regarding the "well-grounded" requirement, 
and the RO undertook another review of the Veteran's claim.  
In a March 2002 decision, the RO denied the Veteran's claim 
of entitlement to service connection for a back disability.  
In arriving at this decision, the RO reviewed the in-service 
and post-service medical records to find in part that 
"[t]here is no evidence to support the current claim or to 
show a current disability."  The Veteran was informed of the 
decision and informed of his appellate rights in connection 
with this March 2002 rating denial; however he failed to file 
a timely notice of disagreement.  Therefore, the March 2002 
rating decision became final.  38 U.S.C.A. § 7105(c).  

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.

In May 2003, the appellant submitted a statement that 
included a complaint of his continued back disability.  In a 
June 2004 rating decision, the RO denied reopening of the 
claim.  The present appeal ensued.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The March 2002 RO rating decision is the most 
recent final disallowance of the claim involving entitlement 
to service connection for a back disability.  

The Veteran's claim to reopen his prior claim involves the 
underlying issue of service connection for a spine 
disability.  Service connection will be granted if it is 
shown that the Veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The evidence of record at the time of the March 2002 denial 
included service treatment records, hospital records, VA 
examinations, and VA treatment records.  The service 
treatment records and hospital records contain evidence of a 
major motor vehicle accident that seriously injured the 
Veteran in March 1992.  

The original appeal was denied, in part, due to a lack of 
evidence showing a current disability.  Since the prior 
decision, the Veteran submitted an October 2006 radiology 
report showing degenerative spondylosis.  The examiner 
diagnosed it as degenerative joint disease thoraco-lumbar 
spine and prescribed Vicodin for pain control.   This 
evidence was not previously submitted to agency 
decisionmakers.   It is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened as it fulfills a 
requirement for service connection that was not previously 
met.  It also raises a reasonable possibility of 
substantiating the claim, as once a current disability is 
diagnosed, an opinion may be obtained as to any nexus between 
the disability and service.  As such, reopening the claim is 
warranted.  38 C.F.R. § 3.156(a). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency at this point in time as the substantive appeal is 
being remanded to the RO.  The Board expects the RO to 
correct any deficiency in notice when addressing the issues 
on remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material has been received to reopen the Veteran's 
claim of service connection for spine disability.  To this 
extent, the appeal is granted subject to the provisions in 
the following remand section of this decision.




REMAND

The Veteran's most recent VA examination was in November 
2003, almost three years prior to the diagnosis of 
degenerative joint disease of the thoraco-lumbar spine in 
October 2006.  As there now appears to be a medical diagnosis 
of spine disability, the Veteran should be provided a new VA 
examination to determine whether such current disability is 
causally related to his active duty service.  

Accordingly, the case is REMANDED for the following actions:

1. .  The Veteran should be scheduled for 
a VA examination to ascertain the nature 
and etiology of the his spine disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  All 
current disabilities of the spine should 
be clearly reported.  As to any current 
disability of the spine, the examiner 
should clearly offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disability is causally related to the 
Veteran's service.  The examiner should 
specifically address the Veteran's 
contention that the Veteran's disability 
is related to his March 1992 motor vehicle 
accident.  

2.  The RO should then review the expanded 
record under a merits analysis and 
determine if service connection may be 
granted.  If not, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


